DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the indentation of claim 13  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is unclear what applicant is referring to as an indentation since indentation  does applicant mean recessed back? Indentation means a deep recess or notch on the edge or surface of something, the recessed section are not in the material so they are not indentations there is demarcation of the indentation it is unclear if it is to actually be in the hard mask material like divets or applicant is referring to the recessed portions.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation of a stack of semiconductor layer is unclear does applicant mean a stack of semiconductor layers or a stack comprising: a semiconductor layer and a dielectric layer.
Further there is no consistency sometimes  it is referred as using the word stack othe r time the layer are not referred to in the contact of the stack.
Wafer lacks antecedent.
Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary it is unclear how the quantum dot relate to the structure, further it is unclear how the first and second gate relate to the split gates.
It appears the first and second gate are the split gates, and the nanowire form the quantum dots. 
As to claims 13-15 partial etching lack antecedent basis.
As to claim 13, indentation is unclear. Indentation means a deep recess or notch on the edge or surface of something, the recessed section are not in the material so they are not indentations there is demarcation of the indentation it is unclear if it is to actually be in the hard mask material like divets or applicant is referring to the recessed portions.
As to claim 14, claim 14 is unclear if this is a separate step from the forming the hard mask or the same step. How can it be created and then the width decreased at the same time. 
Claim 15, is unclear what applicant means by the stack of dielectric hard mask and of the semiconductor nanowire is applicant referring to the figure 2? It is noted applicant never used these word to describe this element moreover it is the nanowire that is asymmetric it is the hardmask that is  asymmetric with respect to a vertical plane including a longitudinal direction of these nanowires.
As to claims 16 and 17, what about the semiconductor layer? What is it formed from?
Claim 18, is this the same or different than the substrate of claim 12.
Allowable Subject Matter
Claims 12-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 forming a mask on the dielectric layer; etching the dielectric layer and the semiconductor layer with the pattern of the mask, so as to form a stack of a semiconductor nanowire and of a dielectric hard mask; depositing a gate material on all the wafer; carrying out a planarization, until the dielectric hard mask is reached, so as to form first and second gates that are electrically insulated from each other on either side of said nanowire.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896